                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 RICK TYRONE ROBINSON,

                              Plaintiff,
                                                                  OPINION and ORDER
         v.
                                                                       18-cv-322-jdp
 LINDSEY WALKER,

                              Defendant.


       Pro se plaintiff and prisoner Rick Tyrone Robinson has responded to the court’s second

order asking him to clarify the scope of his claim against defendant Lindsey Walker. Dkt. 36

and Dkt. 37. Because Robinson’s response shows that he has not stated a claim against Walker,

I will dismiss the case.

       I originally allowed Robinson to proceed on a claim that Walker violated his Eighth

Amendment rights by giving him medication that caused him to grow breasts. Dkt. 8. Robinson

later informed the court that I had misconstrued his complaint and that Walker had not given

him the wrong medication. Dkt. 29, at 5. But he failed to explain why he was suing Walker, so

I asked him to supplement his complaint with allegations showing what Walker did to violate

his rights. Dkt. 33. Robinson responded to the order, Dkt. 34, but none of his allegations stated

a claim against Walker, so I gave him a list of specific questions that he needed to answer:

               1) What issue was Robinson discussing with Walker? What did
               he tell her and how did she respond?

               2) Was Walker involved in the grievance process? If so, how?

               3) What does Robinson believe that Walker should have done
               that she failed to do?
                 4) Does Robinson believe that it is Walker’s fault that he received
                 the wrong medication? If so, why does he believe that and what
                 should she have differently?

                 5) Does Robinson believe that Walker prevented him from
                 receiving medical care after he took the wrong medication? If so,
                 what did she do to deny him care? And what medical care did she
                 prevent him from receiving?

                 6) Was Robinson harmed by Walker’s conduct? If so, how?

Dkt. 36, at 4.

       In his response, Robinson clarifies that he complained to Walker after he received the

wrong medication. Dkt. 37. He does not allege that she had earlier notice of a problem. I

understand him to be alleging that she violated his rights in two ways: (1) failing to resolve his

administrative grievance appropriately; and (2) failing to provide him medical care.

       Robinson’s allegations do not state a claim upon which relief may be granted. As to the

first allegation, I explained in my previous order that mishandling a grievance does not violate

the Constitution. Dkt. 36, at 3 (citing Kervin v. Barnes, 787 F.3d 833, 835 (7th Cir. 2015), and

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011)). As to the second allegation, Robinson

still doesn’t explain what medical care he believes that Walker should have provided, even

though I expressly asked for that information in my previous order. As I explained:

                 Walker was the “unit manager,” not a doctor or nurse. If
                 Robinson was experiencing a medical emergency and informed
                 Walker about it, Walker would have a duty under the Eighth
                 Amendment to help Robinson get treatment. See Mathison v.
                 Moats, 812 F.3d 594, 597 98 (7th Cir. 2016). But this isn’t what
                 Robinson alleges. He says that he grew breasts because he took
                 the wrong medication. If Robinson wanted treatment for that
                 condition, he could submit a health service request, which he says
                 he did. Dkt. 29-1. He doesn’t explain how Walker prevented him
                 from receiving treatment or otherwise harmed him.




                                                 2
Dkt. 36, at 3. Because Walker doesn’t explain what Walker was supposed to do and he doesn’t

allege that she prevented him from receiving medical treatment or otherwise harmed him, I

conclude that he has failed to state a claim upon which relief may be granted and I will dismiss

the case.

       Robinson has filed three other documents since he filed his response to the court’s order.

In the first and third documents, he again seems to be blaming Walker for failing to provide

medical treatment. Dkt. 38 and Dkt. 40. But, again, he doesn’t explain what he believes Walker

should have done for him. In the second document, Dkt. 39, Robinson renews his motion for

a default judgment. But I already denied that motion, Dkt. 15, and Robinson doesn’t identify

any reasons why he believes that decision was wrong, so I will deny the new motion as well.



                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Rick Tyrone Robinson’s motion for a default judgment, Dkt. 39, is
          DENIED.

       2. This case is DISMISSED for Robinson’s failure to state a claim upon which relief
          may be granted.

       3. Defendant Lindsey Walker’s motion for summary judgment on the ground that
          Robinson failed to exhaust his administrative remedies, Dkt. 24, is DENIED as
          moot.




                                               3
4. Because I am dismissing the action for failure to state a claim, the clerk of court is
   directed to assess a “strike” in accordance with 28 U.S.C. § 1915(g).

5. The clerk of court is directed to enter judgment in Walker’s favor and close this
   case.

Entered March 5, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        4
